Title: From George Washington to Major General Philip Schuyler, 14 August 1778
From: Washington, George
To: Schuyler, Philip


          
            Dr Sir
            Head Quarters White plains 14 Augt 1778
          
          I had not the pleasure of receiving your letter of the 28 ulto till the other day. It
            was found by a soldier in a tavern, and delivered to Colonel Hay who immediately sent it
            forward.
          I have now to inform you that the Court martial for the tryal of General St Clair sits
            the 24th Inst. I am Sir &[ca]
          
            G.W.
          
        